Citation Nr: 0315942	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for hepatitis B.  
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran appealed the October 1992 rating decision that 
assigned a noncompensable (zero percent) disability rating 
for hepatitis B.  The Board remanded the claim in August 
1996.  In January 1998, the Board continued the 
noncompensable disability evaluation.  The veteran appealed 
that decision to the U.S. Court of Veterans Appeals (known as 
the U.S. Court of Appeals for Veterans Claims as of March 1, 
1999) (Court).  By Order dated in December 1998, the Court 
vacated the Board decision and remanded the matter for 
readjudication.  The Board issued remands for additional 
development in August 1999 and March 2000.  In a March 2001 
decision, the Board granted an initial disability rating of 
10 percent for hepatitis B, but denied any higher evaluation.  
The veteran appealed that decision to the Court.  Pursuant to 
VA's motion, in a January 2003 Order, the Court vacated that 
Board decision to the extent it denied a rating greater than 
10 percent and remanded the matter to the Board for 
readjudication.  By letter dated in April 2003, the Board 
advised the veteran that he had additional time in which to 
submit supplemental evidence or argument.  The veteran's May 
2003 response has been associated with the claims folder.  
The case is again before the Board.    


REMAND

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(2002).  The notice should indicate what information should 
be provided by the claimant and what information VA will 
attempt to obtain on the claimant's behalf. Id.  Review of 
the claims folder does not reveal notice from the RO to the 
veteran that complies with the VCAA.  A remand is required in 
order to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:
The RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the veteran of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  The RO should 
afford the requisite opportunity to 
respond.  If any evidence is secured or 
received in response to the above notice, 
the RO should readjudicate the issue on 
appeal and furnish the veteran a 
supplemental statement of the case if the 
disposition remains unfavorable.  It 
should afford the applicable opportunity 
for response.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


